UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1832



JAMES M. TENNANT; CHARLES R. RICHARDS,

                                          Plaintiffs - Appellants,

          versus


HORRY TELEPHONE COOPERATIVE, INCORPORATED, a
telephone    and     cable    company;     HTC
COMMUNICATIONS, INCORPORATED, a communications
company; SOUTHEASTERN PUBLISHING COMPANY,
INCORPORATED, owner and publisher of the
Coastal Observer,

                                           Defendants - Appellees,

          and


GEORGETOWN COUNTY, a division of the State of
South Carolina; THOMAS EDWARDS, JR., in his
individual and official capacity as County
Administrator for Georgetown County; JACK M.
SCOVILLE, JR., in his individual and official
capacity as County Attorney for Georgetown
County; EDSEL HEMINGWAY; TOM SWATZEL; JOHNNY
MORANT; DAVID HOOD; HELEN RUDOLPH; and THOMAS
EARL DRAYTON, in their individual and official
capacities as members of the County Council of
Georgetown County; RONALD CHARLTON, in his
individual and official capacity as member of
the County Council of Georgetown County and
his capacity as an owner and officer of
Southern Cable Communications, Inc., and
Southern Coastal Cable, L.L.C.; SOUTHERN CABLE
COMMUNICATIONS, INCORPORATED, a cable company;
SOUTHERN COASTAL CABLE LLC, a cable company;
CITY OF GEORGETOWN, a municipal entity; L BOYD
JOHNSON, in his individual and official
capacity as City Administrator for the City of
Georgetown; GEORGETOWN COUNTY SCHOOL DISTRICT,
a school district; RANDY DOZIER, in his
individual and official capacity as Deputy
Superintendent of the Georgetown County School
District; YVONNE CHANDLER, each in her
individual and official capacity as an
official of the Georgetown County School
District; SCOTT EVERITT, an employee of Horry
Telephone Cooperative, Inc.; BILLY HUGHES, an
employee of Horry Telephone Cooperative, Inc.;
AAC CABLE COMMUNICATIONS FL-VA, LLC, a cable
company; DOUG JONES, an employee of AAC Cable
Communications FL-VA, LLC, a cable company;
TIME WARNER CABLE, a cable company; MARY ANNE
JACOBS, an official of Time Warner Cable; BUD
TIBSHRANY, an official of Time Warner Cable;
WAYNE ELLIS, senior pastor for Screven Baptist
Church; SCREVEN BAPTIST CHURCH, a church
located in Georgetown, S.C.,

                                                       Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:04-cv-00093-CWH)


Submitted:   January 17, 2007             Decided:   March 6, 2007


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. Tennant and Charles R. Richards, Appellants Pro Se.
Dominic Allen Starr, NELSON, MULLINS, RILEY & SCARBOROUGH, Myrtle
Beach, South Carolina; Jerry Jay Bender, BAKER, RAVENEL & BENDER,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

           James M. Tennant and Charles R. Richards (“Appellants”)

seek to appeal the district court’s order adopting the magistrate

judge’s report and recommendation, granting Southeastern Publishing

Company, Inc., summary judgment and dismissing it from Appellants’

civil action. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

The order Appellants seek to appeal is neither a final order nor an

appealable interlocutory or collateral order. In the absence of an

“express determination” by the district court that there is no just

reason   for   delayed   appellate    review   of   the   award   of   summary

judgment in Southeastern’s favor, review of the district court’s

order must await the disposition of all claims against all parties.

Fed. R. Civ. P. 54(b).    Accordingly, we dismiss the appeal for lack

of jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                   DISMISSED




                                     - 3 -